Citation Nr: 0521073	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-24 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected chronic mechanical 
low back pain.

2.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected chronic mechanical low back 
pain.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.


FINDING OF FACT

In correspondence received in June 2004 and October 2004 and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew his appeal concerning the issues of 
entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected chronic mechanical 
low back pain and for entitlement to service connection for 
fibromyalgia as secondary to service-connected chronic 
mechanical low back pain.
 

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met concerning the issues of entitlement 
to service connection for chronic fatigue syndrome as 
secondary to service-connected chronic mechanical low back 
pain and for entitlement to service connection for 
fibromyalgia as secondary to service-connected chronic 
mechanical low back pain.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans. 38 
U.S.C.A. § 511(a) (West 2002).

All questions in a matter which under section 511(a) of title 
38, United States Code, are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary.  Final decisions on such appeals shall be made by 
the Board. Decisions of the Board shall be based on the 
entire record in proceedings and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. § 7104(a) (West 2002).

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed. 38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision. 38 
C.F.R. §§ 20.202, 20.204(b) (2004). Withdrawal may be made by 
the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant. 38 C.F.R. § 20.204(c) 
(2004).

In this case, the veteran submitted a notice of disagreement 
(NOD) with the December 2002 rating decision, which was 
received by the RO in September 2003.  Subsequent to the NOD, 
the veteran continued to submit correspondence to the RO 
questioning many aspects of the RO's handling of his case.  
In particular, the veteran submitted correspondence in June 
2004, which the RO accepted as his substantive appeal (Form 
9) and proceeded to process the veteran's appeal with 
transfer of his claims folder to the Board.  However, in the 
June 2004 correspondence, the veteran clearly stated that he 
was not going to challenge the RO's decision at the present 
time.  Also, following transfer of the claims folder to the 
Board, the veteran submitted a statement in October 2004 
whereby he once again stated that he did not want to appeal 
his claim to the Board at the present time.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to service connection for chronic fatigue 
syndrome as secondary to service-connected chronic mechanical 
low back pain and entitlement to service connection for 
fibromyalgia as secondary to service-connected chronic 
mechanical low back pain, there remains no allegations of 
errors of fact or law for appellate consideration concerning 
these issues. The Board therefore has no jurisdiction to 
review these issues.

Accordingly, these issues are dismissed.


ORDER

The appeal concerning entitlement to service connection for 
chronic fatigue syndrome as secondary to service-connected 
chronic mechanical low back pain is dismissed.

The appeal concerning entitlement to service connection for 
fibromyalgia as secondary to service-connected chronic 
mechanical low back pain is dismissed.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


